Name: 86/567/EEC: Commission Decision of 18 November 1986 extending the date of application of Commission Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  tariff policy;  animal product;  Europe;  agricultural activity
 Date Published: 1986-11-27

 Avis juridique important|31986D056786/567/EEC: Commission Decision of 18 November 1986 extending the date of application of Commission Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats Official Journal L 334 , 27/11/1986 P. 0051*****COMMISSION DECISION of 18 November 1986 extending the date of application of Commission Decision 81/10/EEC determining the regions from which Greece may not consign to other Member States any bovine animal or swine, or any fresh meat from bovine animals, swine, sheep or goats (86/567/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Greece, and in particular Article 112 thereof, Whereas, in view of the existence in the prefecture of Evros of a buffer zone in which bovine animals, sheep and goats are vaccinated regularly against exotic foot-and-mouth disease, the Commission, by Decision 81/10/EEC (1) and Decision 84/548/EEC (2), determined the regions from which Greece may not consign to other Member States any bovine animal or swine or any fresh meat from bovine animals, swine, sheep or goats; Whereas the Greek authorities have informed the Commission that vaccination against exotic foot-and-mouth disease has been completed for the year 1986 in the buffer zone in the department of Evros; Whereas it can be foreseen that such vaccination will be repeated annually for a further period; Whereas, because of the continuation of the vaccination strategy, the application of Commission Decision 81/10/EEC should be extended for a three-year period; Whereas the measures laid down in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 In Article 2 of Decision 81/10/EEC the date '31 December 1985' is replaced by '31 December 1988'. Article 2 This Decision is addressed to the Member States. Done at Brussels, 18 November 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 33, 5. 2. 1981, p. 31. (2) OJ No L 297, 15. 11. 1984, p. 44.